IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANWAR EAST,                                 : No. 117 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS AND                   :
JUVENILE DEVISION [SIC] COUNTY OF           :
PHILADELPHIA,                               :
                                            :
                    Respondents             :


                                    ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.